Detailed Office Action
The communication dated 8/10/2022 has been entered and fully considered.
Claims 1-3 have been amended and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments and amendments
In light of amendment the 112 and art rejections have been withdrawn.  However, new rejections have been entered as per below.  
Anew rejection based upon REXROAD has been entered based upon the power and switching buttons being different.
The Examiner maintains the LIU I and LIU II rejections.
Applicant argues that LIU does not recite the combination of a power button and a pneumatic switch for activating the -e-cigarette in two ways.
	In response LIU I discloses that the power button and the switching button are the same.  The device can switch between a manual mode and an automatic mode.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 claims a separate switching button and power button (or can be interpreted to broadly claim).  In claim 2 the applicant claims the gasket is disposed on the power button and then the cap is disposed on the gasket.  Then the applicant claims that the switching button is disposed on the cap.  This means that the switching button is directly on top of the power button which is unclear.   That is (switching button disposed on cap which is disposed on gasket which is disposed on power button).
It is not clear if the applicant is claiming a separate switching and power button as in claim 1 or a single button that both acts as a power button and a switching button as in claim 2.  The applicant does not appear to have support for both interpretations.  Even the specification is unclear as it says “can be ignited by the pneumatic switch; thereafter, repeatedly pressing the button 18 again, for example, 3 times, the electronic cigarette enters the second working mode, i.e., can be ignited by the power button.”  This seems to suggest they are separate buttons but then earlier it claims button 18 is simply on top of the power button (meaning they are the same).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1-3, claim 1 claims a separate switching button and power button.  In claim 2 the applicant claims the gasket is disposed on the power button and then the cap is disposed on the gasket.  Then the applicant claims that the switching button is disposed on the cap.  This means that the switching button is directly on top of the power button which is unclear.   That is (switching button disposed on cap which is disposed on gasket which is disposed on power button).
It is not clear if the applicant is claiming a separate switching button as in claim 1 or a single button that both acts as a power button and a switching button as in claim 2.
Claim 3 depends from claims 1 and 2 and is similarly rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0150756 REXROAD et al., hereinafter REXROAD.
As for claim 1, REXROAD discloses an electronic vaporization device [abstract].  The device has a first sensor for activating a first voltage output mode [0008].  The sensor (140) is a pneumatic sensor as it detects air flow [0022, 0028, Figure 3].  The device has a button (344) for activating a second voltage output mode [0008, 0028, Figure 3].  Finally, the device has a switch (320) [0031] that allows the device to switch (320) between modes [0031, Figure 3]

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN203952452U LIU, hereinafter LIU.
As for claim 1, LIU discloses and e-cigarette with a power button which can be pressed multiple times to switch between manual mode and automatic mode.  Therefore, the button works as both a power button initiating a first mode (manual) and a switching button.  LIU discloses that when in automatic mode (a second mode) the device uses pneumatics which the examiner interprets as a pneumatic switch [see e.g. English translation].  In LIU the switching button and power button (manual mode) are the same button.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0272210 LIU, hereinafter LIU II, in view of CN203952452U LIU, hereinafter LIU.
As for claims 1-3, LIU II discloses a control board (12) with a button (12c) and a pneumatic switch (12d). There is a translucent panel (i.e. gasket) (17) disposed on the power button (12c), with a silica pad (cap) (18) disposed on the translucent panel (17) with a button (19) disposed on the silica pad (18) [Figure 4].   LIU II discloses a battery (16) that is connected to the control panel (12a) [Figure 4]
  LIU II does not disclose what these switches/buttons do.
LIU discloses and e-cigarette with a power button which can be pressed multiple times to switch between manual mode and automatic mode.  Therefore, the button works as both a power button initiating a first mode (manual) and a switching button.  LIU discloses that when in automatic mode (a second mode) the device uses pneumatics which the examiner interprets as a pneumatic switch [see e.g. English translation].  In LIU the switching button and power button (manual mode) are the same button.
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the manual button of LIU II to turn on/off the device and the pneumatic switch of LIU II to be used in automatic mode of LIU.  The person of ordinary skill in the art would be motivated to do so give a function to the button and switch of LIU II and therefore be able to operate the device in a manual and automatic mode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748